—In a negligence action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Queens County (Golia, J.), dated May 27, 1999, which granted the plaintiff’s motion to quash two subpoenas issued to the plaintiff’s treating physicians.
Ordered that the order is affirmed, without costs or disbursements.
The appellants failed to establish that special circumstances warranted the deposition testimonies of two of the plaintiff’s treating physicians (see, Dioguardi v St. John’s Riverside Hosp., 144 AD2d 333) or that the medical records provided by these treating physicians were insufficient to enable the appellants to prepare properly for trial (see, Bunkley v Penske Truck Leasing Corp., 237 AD2d 399; Ferrer v Horvath, 143 AD2d 627). Moreover, there is nothing in the record to indicate that the discovery being sought, an admission by the plaintiff to these physicians as to the cause of her accident, is based on anything more than speculation (see, Greenberg v McLaughlin, 242 AD2d 603; European Am. Bank v Competition Motors, 186 AD2d 784; see also, Auerbach v Bennett, 47 NY2d 619, 636). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.